Per Curiam:

Talbot commenced his action before a of the peace of Cherokee county, against McAboy, to recover $63.67, alleged to be due for pasturage of certain stock. McAboy filed an answer containing a general denial, and also *20alleging that Talbot took and accepted twenty-eight head of stock from him, to pasture, thereby becoming a bailee for hire; and that through his negligence three of the cattle were lost, and therefore that he was entitled to recover the value of the same, being $75, for damages. Upon the trial before the justice of the peace, McAboy recovered judgment for $12.10, with his costs. Talbot appealed to the district court, and the case was tried at the April term, 1885. The jury returned a verdict for Talbot for the sum of $39.40, and judgment was rendered thereon, with costs taxed at $49.85. McAboy excepted, and brings the case here.
It is contended that the bill of particulars setting forth the account or claim is insufficient, and that no evidence ought to have been received against the objections presented. We think otherwise. Pleadings in actions commenced before a justice of the peace are generally not required to be as formal as pleadings in actions commenced in the district court. (Galbraith v. McCormick, 23 Kas. 706.)
It is further contended that the evidence does not support the verdict. This case comes within the rule so often declared by this court, that where the testimony sustains every essential fact, and the verdict has received the approval of the trial court, this court will not interfere, although the testimony seems to preponderate the other way. This court is not a trier of questions of fact. (K. P. Rly. Co. v. Kunkel, 17 Kas. 145.)
The judgment of the district court will be affirmed.